REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is drawn to a method of producing ergothioneine by: (i) culturing Moniliella in a medium containing a carbon source to allow production of ergothioneine; and (ii) collecting the produced ergothioneine from cell fractions obtained during culturing.
Cho et al. (US 2001/0008769 A1) is the closest prior art as it teaches a method of producing a microorganism that produces erythritol, wherein said microorganism preferably belongs to the genus Moniliella. Example methods comprise incubating Moniliella strains in a glucose-containing medium at 30[Symbol font/0xB0]C with shaking for several days. After completing incubation, the cultures were found to contain erythritol. Cho et al.’s method differs from the claimed invention in that the cultures are not shown to also contain ergothioneine, and more importantly, it does not aim to generate and recover ergothioneine from Moniliella cultures. Instead, Cho et al. teaches centrifuging or filtering the cultures and then removing the solids present therein to separate/purify erythritol from the liquid portion of the cultures. So although culturing of Moniliella might inherently produce ergothioneine, Cho et al. teaches away from obtaining cells of said cultures and collecting ergothioneine from the obtained cells. Hence, the prior art rejections have been withdrawn.
Claims were also previously rejected for nonstatutory double patenting over U.S. patent nos. 5,902,739 and 5,981,241 over Cho et al.. Upon reconsideration of these U.S. patents, it has been determined that the disclosed methods of producing erythritol do not render obvious the claimed invention in view of Cho et al. for the same reasons discussed above. The double patenting rejections have also been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 1-3, 5-6, 8-9, and 11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651